Citation Nr: 0933388	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  92-06 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an "internal organ 
disability", claimed as due to in-service toxic poisoning.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to in-service toxic poisoning.

3.  Entitlement to service connection for a recurrent throat 
infection, to include as due to in-service toxic poisoning.

4.  Entitlement to service connection for vasomotor rhinitis, 
claimed as "mucous membrane damage", to include as due to 
in-service toxic poisoning.

[The matter of claimed clear and unmistakable error in a 
February 28, 1958 Board of Veterans' Appeals decision will be 
addressed in a separate decision.]




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In May 2001, the Board remanded these claims for further 
development.

In June 2003 and July 2005, the Veteran testified at hearings 
held at the RO in Nashville, Tennessee before a Decision 
Review Officer and in Washington, DC, before the undersigned 
Veterans Law Judge, respectively.  Transcripts of those 
hearings have been associated with the Veteran's VA claims 
folder.

In May 2006, the Board remanded these claims for further 
development.  In a September 2008 supplemental statement of 
the case (SSOC), the RO continued the previous denials.  The 
case has been returned to the Board.

Issue clarification

In the May 2001 and May 2006, the Board listed the issues on 
appeal as one issue.  However, a review reflects that, 
although vaguely stated the Veteran is claiming entitlement 
to service connection for four separate disabilities.  As 
such, the issues are as listed on the title page.

Remanded issues

The issues of entitlement to service connection for a 
gastrointestinal disability, a recurrent throat infection and 
vasomotor rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues no longer on appeal

In May 2006, the Board granted service connection for an 
acquired psychiatric disorder.  In an August 2006 rating 
decision implementing the Board's decision, the RO assigned a 
zero percent (noncompensable) rating effective August 18, 
1989.  
To the Board's knowledge, the Veteran has not disagreed with 
the assigned rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has an "internal organ 
disability".

2.  The competent medical evidence of record does not 
indicate that the Veteran experienced any internal organ 
damage in service.

3.  The competent evidence of record does not support a 
finding that the Veteran was exposed to oxalic acid, and the 
competent medical evidence of record does not support a 
finding that the Veteran suffered oxalic acid poisoning in 
service.


CONCLUSION OF LAW

An "internal organ disability" was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for an "internal organ 
disability", claimed as due to in-service toxic poisoning.

The Veteran is seeking service connection for an "internal 
organ disability".  
As explained below, the remaining issues on appeal are being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2006, the Board remanded the Veteran's claim to 
provide notice of the Veterans Claims Assistance Act of 2000 
(the VCAA), to afford the Veteran the opportunity to obtain a 
representative, and to schedule the Veteran for an 
examination.  In June 2001, this was accomplished and will be 
described in greater detail below.  The Veteran has appointed 
The American Legion as his representative.  In June and July 
2003, the Veteran underwent VA examinations.

In May 2006, the Board remanded the broad claim of residuals 
of in-service toxic poisoning, to include an internal organ 
disability, for a VA examination.  In August 2008, the 
Veteran underwent a VA examination.  The claim was 
readjudicated via the September 2008 SSOC. 

Therefore, the agency of original jurisdiction complied with 
the directives of the Board remands.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

In a June 2009 appellate brief, the Veteran's representative 
argues that the RO failed to comply with the directives of 
the May 2006 Board remand because the August 2008 VA examiner 
did not review the Veteran's claims file.  However, the 
August 2008 VA examiner in fact reviewed the Veteran's 
medical records.  
See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although 
under Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is 
required].

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist him in the development of his service connection 
claim in letters sent in June 2001, August 2006, and April 
2008, which were specifically intended to address the 
requirements of the VCAA.  The June 2001 VCAA letter informed 
the Veteran of the evidence necessary to establish service 
connection.  Accordingly, the Veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the service 
connection claim.

As for the evidence to be provided by the Veteran, in the 
June 2001 VCAA letter the RO asked the Veteran to identify 
and send relevant medical evidence.  In that VCAA letter, the 
RO provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the June 2001 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [VA examinations were conducted in 
June 1993, June 2003, February 2004, and May 2004.]

In the June 2001 VCAA letter, the Veteran was advised that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, 
employment records, and records from other Federal agencies.

In the April 2008 VCAA letter, the AMC further informed the 
Veteran that he should submit any evidence in his possession 
relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the April 21, 2008 VCAA 
letter, page 3.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) [codified 
at 38 C.F.R. § 3.159 (2008)].  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim was denied based on element (2), existence of a 
disability, and element (3), relationship between such 
disability to the Veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to these crucial elements regarding 
these claims.  The AMC specifically addressed elements (4) 
and (5) in the June 2006 and April 2008 VCAA letters.  
Because the Veteran's claim is being denied, elements (4) and 
(5) remain moot.



(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in March 1993, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in March 1993 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Following the issuance of the VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in SSOCs 
issued from 2003 to 2008.  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.
The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

(iv.)  General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatment records, private treatment records, statements from 
private doctors, and VA examination reports.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issues has been identified and obtained.

When VA does undertake to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the reports of the June 1993, 
June 2003, July 2003, February 2004, and May 2004 VA 
examinations obtained in this case are more than adequate.  

As explained below, the other issues on appeal are being 
remanded for certain VA medical records.  This is because, in 
part, the Veteran's service treatment records show that he 
had complains consistent with the currently claimed 
disabilities and recent medical record at least suggest that 
the claimed disabilities may exist.  
In contrast, there is nothing in the Veteran's service 
medical record which suggests that any "internal organ 
disability" existed in service.  In the absence of any in-
service disease or injury, securing recent VA medical records 
would be useless.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no indication of 
""internal organ disability" or oxalic acid poisoning in 
service.

Therefore, no further development is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He testified at hearings before a Decision 
Review Officer and the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits on one of the issues on appeal.

Pertinent law and regulations

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

The Court held in McClain v. Nicholson, 21 Vet. App. 319 
(2007), that so long as the claimant had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.  In that regard, the Veteran filed his claim in 
May 1992.

Analysis

As to the first Hickson element, current disability, the 
Veteran vaguely referred to an "internal organ disability".

There is only one medical statement in support of the claim.  
In July 2005, Dr. R.L. asserted that the Veteran was exposed 
to oxalic acid in toxic amounts in service and suffered edema 
(swelling) of the brain and kidney damage.  See August 2004 
statement of Dr. R.L.  There is, however, no indication that 
Dr. R.L. examined the Veteran or reviewed any medical 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].  Moreover, Dr. 
R.L. provided no specific diagnoses.

The remainder of the record is devoid of any reference to 
anything which could be considered to be "internal organ 
damage", to include any brain or kidney disorders.

A report of a June 1993 VA general medical examination 
diagnosed not a physical ailment but rather an emotional 
disorder characterized in part by a persistent delusional 
concept, i.e., the attributing of a series of symptoms and 
medical events to wrongly perceived toxic cause.  [It is 
uncontroverted that the Veteran has schizophrenia, for which 
he is service connected.]  Although the Veteran has been 
evaluated on numerous occasions, there is no suggestion of 
any organic brain disease.  

With respect kidney disease, a May 2004 VA genitourinary 
examiner noted that the Veteran's service treatment records 
showed no evidence of renal impairment at the time of the 
August 1954 urinalysis and that subsequent evaluations 
reflect normal renal functions, normal urinalyses, and normal 
renal ultrasound.  The examiner added that the Veteran 
demonstrated no evidence of any renal complications in the 
past or the present.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed 
"internal organ disability", to include edema of the brain 
or kidney damage, Hickson element (1) is not met.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

Turning to Hickson element (2), in-service disease or injury, 
the Veteran contends that he experienced oxalic acid 
poisoning in service.  There is conflicting evidence on this 
point.

An April 1992 private treatment record indicating that the 
Veteran reported disabilities "allegedly" secondary to 
"poison" is clearly history given by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].

The only competent medical opinion of record which indicates 
that the Veteran experienced oxalic acid poisoning in service 
is that of the Veteran's private toxicologist, Dr. R.L., who 
opined that the Veteran had edema of the brain and kidney 
damage from oxalic acid poisoning in service.  Dr. R.L. 
stated that the Veteran used oxalic acid in service to clean 
both radios and motor vehicle parts, and that such resulted 
in toxic poisoning which ultimately led to brain damage.  
Dr. R.L. also noted that "exposure to car and truck anti-
freeze, ethylene glycol, is the usual source of toxic levels 
of oxalic acid in military personnel."  See August 2004 
statement of Dr. R.L.  

In support of his theory of oxalic acid poisoning, Dr. R.L. 
pointed to an in-service August 1954 urinalysis report which 
notes the presence of some calcified oxalate crystals in the 
Veteran's urine.

The remainder of the record does not support Dr. R.L.'s 
theory, specifically his conclusion that the Veteran was 
exposed to "high levels of toxic oxalic acid" in service.  
The Veteran's service records do not report his use of oxalic 
acid to clean radio or engine parts or for any other purpose.  
Service medical records likewise fail to mention the 
Veteran's exposure to toxic levels of oxalic acid or any 
complications thereof.  

There is an August 1954 laboratory report which note some 
calcified oxalate crystals in the Veteran's urine.  Several 
medical opinions of record, however, explain that this by 
itself is not an abnormal finding or in any way suggestive of 
oxalic acid poisoning.  Indeed, in an April 1997 letter to 
the Veteran, Dr. R.L. himself reported that the body "will 
excrete oxalic acid naturally from the foods you eat 
including ascorbic acid (vitamin C)."  In the report of a 
July 2003 VA general medical examination, the examiner noted 
that the presence of calcium oxalate crystals in the urine is 
not exclusively due to poisoning.  

Most importantly, the May 2004 VA genitourinary examiner 
concluded that it was very unlikely that the calcium oxalate 
crystals in the Veteran's urine were the result of toxic oxalic 
acid poisoning.  The VA examiner further noted, as did Dr. R.L. 
in his April 1997 letter, that oxalate crystals "can also be 
present after ingestion of foods rich in oxalate such as 
tomatoes, spinach, rhubarb, garlic, oranges, and asparagus, and 
after taking large does of vitamin C."  See the report of the May 
2004 genitourinary examination, page 2.  The May 2004 VA examiner 
further noted that had the Veteran been exposed to toxic levels 
of oxalic acid, renal dysfunction would have been apparent.  The 
Board again notes that the medical record, however, is completely 
negative for any mention of renal impairment either during 
service or after.

The report of a February 2004 VA digestive conditions examination 
reveals that the examiner opined that it was unlikely that the 
Veteran was poisoned in service with oxalic acid.

In short, the Board finds Dr. R.L.'s statements as to oxalic 
acid poisoning to be conclusory and uninformed by the 
remainder of the medical evidence, and thus lacking in 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].

The Veteran's own assertions that he was exposed to oxalic 
acid are outweighed by the Veteran's contemporaneous service 
records and the report of the May 2004 VA examiner, which do 
not identify either the Veteran's exposure to oxalic acid or 
any toxic poisoning resulting therefrom.  The Board places 
great weight of probative value on the service treatment 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Such records are more reliable, in the Board's view, than the 
Veteran's more recent unsupported assertion, made in 
connection with his claim for monetary benefits from VA.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, in light of the record as a whole, the Board finds 
that the Veteran's assertion of in-service exposure to oxalic 
acid is not credible.  There is no objective evidence of a 
disease or injury in service manifested by oxalic acid 
poisoning.  Hickson element (2) has not been met, and the 
Veteran's claim fails on that basis.

In the absence of a current disability in-service disease or 
injury, medical nexus is an impossibility.  Dr. R.L.'s 
medical opinion is lacking in probative value for reasons 
discussed above.

In absence of all three Hickson elements, the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for an internal organ 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for an "internal organ disability" is 
denied.


REMAND

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to in-service toxic poisoning.

3.  Entitlement to service connection for a recurrent throat 
infection, to include as due to in-service toxic poisoning.

4.  Entitlement to service connection for vasomotor rhinitis, 
claimed as "mucous membrane damage", to include as due to 
in-service toxic poisoning.

The Board regrets having to once again remand this case, 
which has dragged on for almost two decades.  However, for 
reasons stated below the Board finds that additional 
evidentiary development is necessary.




	(CONTINUED ON NEXT PAGE)



 
Reasons for remand

VA examination and opinion

The Board initially observes that, unlike the purported 
"internal organ disability",  
the Veteran's service treatment records show that he had pain 
in the throat and stomach, difficulty swallowing, a sore 
throat, other complaints of throat symptomatology, diarrhea, 
and vasomotor rhinitis.  This is arguably sufficient to 
satisfy Hickson element (2), notwithstanding the Board's 
discounting of the oxalic acid theory above.

There medical evidence as to current disability is unclear 
and conflicting.  In a November 1993 statement, Dr. T.J., the 
Veteran's private doctor diagnosed gastroesophageal reflux 
disease (GERD).  The report of the June 2003 VA examination 
shows an assessment of the Veteran describing symptoms 
consistent with vasomotor rhinitis.  On the other hand, a 
report of a February 2004 VA upper gastrointestinal series 
shows no evidence of hiatal hernia or gastroesophageal 
reflux.  Also, the August 2008 VA examiner indicated that 
there was no clinical evidence of vasomotor rhinitis.  

In light of this conflicting medical evidence, the Board 
believes that another medical examination with a medical 
opinion is necessary in order to answer the questions of 
whether the Veteran currently has the claimed disabilities 
and, if so, their etiologies.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

VA treatment records

In an October 2008 statement, the Veteran notes that he has 
recently been treated at the VA Medical Center (VAMC) in 
Saginaw, Michigan for sinusitis and vasomotor rhinitis.  
These records must be obtained.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain all treatment 
records from the Saginaw, Michigan VAMC 
from 1992 to the present.  All records so 
obtained should be associated with the 
Veteran's claims file.

2.  VBA should schedule the Veteran for 
an examination to determine the etiology 
of any current gastrointestinal 
disability, throat disability, and 
vasomotor rhinitis.  For any claimed 
disability which is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that such disorder is related to the 
Veteran's military service.  A report of 
the examination should be associated with 
the Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
development it deems necessary, VBA 
should review the record and readjudicate 
the Veteran's claims.  If the decision 
remains unfavorable to the Veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared and provided to the Veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


